1
2
3
4
5
6
7
8
9
10
11                       UNITED STATES DISTRICT COURT
12        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
13   CLAUDIA HERRERA, and CESAR               Case No. 8:17-cv-00069-JVS-KES
14   ORTIZ,                                   District Judge: Hon. James V. Selna
                                              Courtroom:       10C
15                   Plaintiffs,
                                              Magistrate Judge: Hon. Karen E. Scott
16         v.
17                                            JUDGMENT IN FAVOR OF
     LOS ANGELES UNIFIED
                                              DEFENDANT LOS ANGELES
18   SCHOOL DISTRICT; JOSE
                                              UNIFIED SCHOOL DISTRICT
     HUERTA, JOSE LOPEZ and Does 1
19                                            AGAINST DEFENDANT COUNTY
     to 20,
                                              OF LOS ANGELES
20
                     Defendants.
21
22   AND CONSOLIDATED ACTION
     AND RELATED CROSS-
23   COMPLAINTS.
24   TO    THE    COURT,           ALL   INTERESTED     PARTIES,      AND      THEIR
25   ATTORNEY(S) OF RECORD HEREIN:
26         Defendant/Cross-Defendant/Cross-Complainant      COUNTY        OF        LOS
27   ANGELES brought five causes of action against Defendant/Cross-Defendant/Cross-
28
                                             -1-
             JUDGMENT IN FAVOR OF DEFENDANT LOS ANGELES UNIFIED SCHOOL DISTRICT
1
     Complainant LOS ANGELES UNIFIED SCHOOL DISTRICT in its Second
2
     Amended Cross-Complaint for Declaratory Relief, Reformation, Express Indemnity,
3
     Breach of Contract, and Promissory Estoppel in the alternative.
4
             After considering the moving and opposing papers and all supporting
5
     evidence, arguments of counsel, and all other matters presented to the Court, on July
6
     11,     2017,   Defendant/Cross-Defendant/Cross-Complainant        LOS   ANGELES
7
     UNIFIED         SCHOOL     DISTRICT’s     Motion    to   Dismiss   Defendant/Cross-
8
     Defendant/Cross-Complainant COUNTY OF LOS ANGELES’S Second Amended
9
     Cross-Complaint for Declaratory Relief, Reformation, Express Indemnity, Breach of
10
     Contract, and Promissory Estoppel in the alternative was granted in favor of the LOS
11
     ANGELES UNIFIED SCHOOL DISTRICT.
12
             Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
13
     that Defendant/Cross-Defendant/Cross-Complainant COUNTY OF LOS ANGELES
14
     take nothing by their Second Amended Cross-Complaint, the action be dismissed on
15
     the merits, and that judgment is hereby entered in favor of Defendant LOS
16
     ANGELES UNIFIED SCHOOL DISTRICT with prejudice.
17
             IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant
18
     to Federal Rule of Civil Procedure 54(d)(1) and Local Rules, Defendant LOS
19
     ANGELES UNIFIED SCHOOL DISTRICT is entitled to recover its costs incurred
20
     in this action against Defendant/Cross-Defendant/Cross-Complainant COUNTY OF
21
     LOS ANGELES.
22
             IT IS SO ORDERED.
23
24
     DATED: December 30, 2019                __________________________________
25                                           HON. JAMES V. SELNA
26                                           JUDGE OF THE UNITED STATES
                                             DISTRICT COURT
27
28
                                               -2-
           (PROPOSED) JUDGMENT IN FAVOR OF DEFENDANT LOS ANGELES UNIFIED SCHOOL DISTRICT
